UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


                                  )
WESLEY M. JARMON, JR.,            )
                                  )
               Plaintiff,         )
                                  ) Civil Action No. 06-1852(EGS)
               v.                 )
                                  )
JULIUS GENACHOWSKI1, Chairman,    )
Federal Communications Commission )
                                  )
               Defendant.         )
                                  )
                            MEMORANDUM OPINION

      Plaintiff Wesley M. Jarmon, Jr., brings this action against

Julius G. Genachowski (“defendant”) in his official capacity as

Chairman of the Federal Communications Commission (“FCC”), under

Title VII of the Civil Rights Act of 1964 as amended, 42 U.S.C.

§ 2000e et seq.     Plaintiff claims that defendant violated Title

VII by denying him a promotion and by awarding him fewer bonuses

and less time-off pay than similarly-situated colleagues on the

basis of his race.      Plaintiff also claims that defendant

retaliated against him for previously filing two Equal Employment

Opportunity (“EEO”) complaints.        Currently pending before the

Court is defendant’s motion for summary judgment on all three

claims.   Upon consideration of the motion, the response and reply

thereto, the applicable law, the entire record, and for the




1
  Pursuant to Federal Rule of Civil Procedure 25(d), Julius G. Genachowski is
automatically substituted as the named defendant.
following reasons, the Court DENIES defendant’s motion for

summary judgment.

I.    Background

      Plaintiff, an African-American male, began working for the

FCC in 1987 as an auditor at the GS-11 pay level in the Common

Carrier Division.     Jarmon Application, Pl.’s Ex. 32 (“Jarmon

Appl.”) at 4; Jarmon Declaration, Pl.’s Ex. 4 (“Jarmon Decl.”) ¶

2.   By 2000, plaintiff was an auditor at the GS-14 level.            Jarmon

Appl. at 4.    Plaintiff left the FCC temporarily from 2000 to 2001

to serve as a Chief Financial Officers Council Fellow at the

Environmental Protection Agency, and from 2001 to 2002 to serve

as an accountant in the FCC’s Office of the Chief Financial

Officer.    Jarmon Appl. at 3-4.      Plaintiff returned to auditing

work at the FCC in early 2002 as a GS-14 auditor in the

Investigations and Hearings Division (“IHD”) of the FCC’s

Enforcement Bureau.      Jarmon Appl. at 2-3.

      On April 2, 2004, the FCC published Vacancy Announcement 04-

153-TJ, advertising two auditor positions at the GS-15 level in

the IHD.    See Attach. B to Def.’s Ex. 1 (“Vacancy Ann.”) at 1.

This announcement sought two auditors to be “responsible for

developing, organizing, and coordinating the most complex and

2
  Unless otherwise noted, exhibits are cited herein as “Def.’s Ex. ___” or
“Pl.’s Ex. ___,” and refer to exhibits filed in support of defendant’s motion
for summary judgment (“Def.’s Mot.”) or plaintiff’s memorandum of points and
authorities in opposition to defendant’s motion for summary judgment (“Pl.’s
Opp’n”), respectively.


                                      2
novel [IHD] audit assignments, and in connection with this

activity also lead[] and coordinate[] the technical work of a

team of auditors.”   Vacancy Ann. at 2.   Plaintiff timely applied

for the advertised positions along with several other FCC

employees.   Green Declaration, Def.’s Ex. 1 (“Green Decl.”) ¶ 5.

The FCC convened a ratings panel to evaluate the applications and

to determine which candidates should be referred to William H.

Davenport, the then-Division Chief of the IHD, for further

consideration.   Green Decl. ¶¶ 5-6.    On September 21, 2004, the

ratings panel referred the five highest-scoring applicants to

Davenport: (1) plaintiff; (2) Robert Bentley; (3) Constance

Hellmer; (4) Patricia Green; and (5) Andy Skadin.    Green Decl. ¶¶

5-6.   Bentley, Hellmer, Green, and Skadin are all white (not of

Hispanic origin).    Def.’s Statement of Material Facts for Which

There is No Genuine Issue (“Def.’s SOF”) ¶ 8.

       Davenport was solely responsible for selecting which

candidates would be selected for the advertised positions.

Davenport Dep., Def.’s Ex. 4 (“Davenport Dep.”) at 12:7-9.    To

assist him with making that decision, however, he solicited the

input of a group of managers.   Davenport Dep. at 13:4-7.

Davenport indicated that he intended to follow the group’s

choice.   Davenport Dep. at 14:15-18.   Davenport and four other

managers in the IHD — Hillary DeNigro, Eric Bash, Trent

Harkrader, and Hugh Boyle (collectively, the “selection panel” or


                                  3
“panel”) — interviewed the final candidates in two rounds; the

first round with Bash and Harkrader and the second round with

Davenport, DeNigro, and Boyle.        Davenport Dep. at 21:11-15.        None

of the panel members were African-American.           Def.’s SOF ¶ 10.

        After completing the interviews, Davenport and the selection

panel met to discuss the candidates and agreed on who they would

hire.    Davenport Interv., Def.’s Ex. 3 (“Davenport Interv.”), at

26:3-5.    On December 17, 2004, Davenport and the selection panel

chose Bentley, Hellmer, and Skadin to fill the available

positions.3    Green Decl. ¶ 9.

        On January 14, 2005, plaintiff contacted the FCC’s Office of

Workplace Diversity and alleged that his non-selection

constituted race discrimination and retaliation for engaging in

prior EEO activity.4      Miller Declaration, Def.’s Ex. 2 (“Miller

Decl.”) ¶ 3; see also Formal Discrimination Compl., Def.’s Ex.


3
  Although the vacancy announcement listed only two available positions, after
the interviews Davenport and the selection panel believed that three of the
candidates were qualified for the positions. Davenport Dep. at 19:12-14.
Accordingly, Davenport and the selection panel went to Human Resources and
obtained an additional slot for a third GS-15 level auditor. Davenport Dep.
at 15:12-19, 18:1-19:15.
4
  The retaliation claim was related to two prior EEO complaints plaintiff
filed against the FCC, each alleging an unlawful failure to promote. Miller
Decl. ¶ 4. In the first, filed on January 27, 2000, plaintiff alleged that
the FCC discriminated against him on the basis of his race when he was not
promoted to the GS-14 level in 1998 and to the GS-15 level in 1999. Miller
Decl. ¶ 4. That case eventually resulted in this Court awarding summary
judgment in favor of the FCC. See Miller Decl. ¶ 5 (citing Jarmon v. Powell,
208 F. Supp. 2d 21 (D.D.C. 2002) (Bates, J.)). The second complaint, filed on
October 23, 2003, alleged that the FCC discriminated against him on the basis
of his race when he was not selected for a GS-15 level auditor position in the
FCC’s Enforcement Bureau. Miller Decl. ¶ 4. In that case, summary judgment
was entered for the FCC at the administrative level. See Miller Decl. ¶ 5.


                                      4
17.   Two months later, on March 23, 2005, plaintiff filed an

administrative EEO complaint alleging that Davenport and the FCC

discriminated against him by failing to promote him to one of the

GS-15 positions.     Miller Decl. ¶ 3.     Administrative Law Judge

Gladys Collazo entered judgment in favor of the FCC on all

counts.    Am. Compl. ¶ 16.    Following the dismissal of his

administrative claims, plaintiff filed suit in this Court

alleging: (1) that defendant’s failure to select him for a

promotion was discriminatory; (2) that he received bonus pay and

time-off awards in a lesser amount than other auditors;5 and (3)

retaliation.    Plaintiff seeks a promotion to the GS-15 position,

back pay, compensatory damages of not less than $350,000,

attorney’s fees and costs, and any further declaratory and

equitable relief the Court deems proper.         Am. Compl. at 4-6.

Defendant filed a motion for summary judgment on February 12,

2009.    This motion is now ripe for decision by the Court.

II.     Standard of Review

        Summary judgment should be granted only if the moving party

has shown that there are no genuine issues of material fact and

the moving party is entitled to judgment as a matter of law.             See


5
  In support of this argument, plaintiff offers evidence that he received 32
hours of time-off awards during the period of December 1, 2002 through
December 31, 2004. During that same time period, however, Helmer received 104
hours, Bentley received 80 hours, and Skadin received 72 hours. List of
Monetary and Time-Off Awards, Pl.’s Ex. 14 (“Awds.”) at 8-9. Monetary awards
for the same time period were as follows: Skadin- $1,300; Bentley- $1,200;
Helmer- $900; Jarmon- $600. Awds. at 6.


                                     5
Fed. R. Civ. P. 56; Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 247 (1986); Waterhouse v. District of Columbia, 298 F.3d
989, 991-92 (D.C. Cir. 2002).   The party seeking summary judgment

bears the initial burden of demonstrating the absence of a

genuine dispute of material fact.       See Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986).   In determining whether a genuine issue

of material fact exists, the court must view all facts in the

light most favorable to the non-moving party.       See Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).    The non-moving party’s opposition, however, must consist

of more than mere unsupported allegations or denials and must be

supported by affidavits or other competent evidence setting forth

specific facts showing that there is a genuine issue for trial.

See Fed. R. Civ. P. 56(e); Celotex, 477 U.S. at 324.       Moreover,

if the evidence favoring the non-moving party is “merely

colorable, or is not significantly probative, summary judgment

may be granted.”    Anderson, 477 U.S. at 249-50.

Although summary judgment “‘must be approached with special

caution in discrimination cases, a plaintiff is not relieved of

her obligation to support her allegations by affidavits or other

competent evidence showing that there is a genuine issue for

trial.’”    Bolden v. Winter, 602 F. Supp. 2d 130, 136 (D.D.C.

2009) (quoting Morgan v. Fed. Home Loan Mortgage Corp., 172 F.

Supp. 2d 98, 104 (D.D.C. 2001)).       Summary judgment will be


                                   6
granted, therefore, if the plaintiff fails to submit evidence

that creates a genuine factual dispute or entitlement to judgment

as a matter of law.    See Wada v. Tomlinson, 517 F. Supp. 2d 148,

180-81 (D.D.C. 2007) (finding that even though the “special

standard” applied to motions for summary judgment in employment

discrimination cases is “more exacting, it is not inherently

preclusive” of a grant of summary judgment in favor of

defendants).

III. Analysis

     Plaintiff makes three claims in his complaint: (1) defendant

denied plaintiff’s promotion on the basis of plaintiff’s race;

(2) defendant gave out bonus pay at a lower rate and fewer time-

off awards to plaintiff than to other similarly-situated

auditors; and (3) defendant denied plaintiff’s promotion in

retaliation for plaintiff’s prior EEO activity.   Am. Compl.

¶¶ 20-33.   Defendant seeks summary judgment on all three claims.

Def.’s Mem. P. & A. Supp. Mot. Summ. J. (“Def.’s Mem.”) at 1-2.

The Court will explore each argument in turn.

     A.     Claim I: Denial of Promotion

Plaintiff’s first claim is that he was unlawfully denied a

promotion because of his race.   Title VII makes it unlawful for a

federal government employer to discriminate “based on race,

color, religion, sex, or national origin.”   42 U.S.C. § 2000e-

16(a).    In the absence of direct evidence of discrimination, the


                                  7
Court analyzes a Title VII claim under the traditional McDonnell

Douglas burden-shifting framework.    Under this framework, the

plaintiff must first establish a prima facie case of

discrimination by a preponderance of the evidence.     McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802-03 (1973); Stella v.

Mineta, 284 F.3d 135, 144 (D.C. Cir. 2002).   Once the plaintiff

establishes a prima facie case, the burden shifts to the employer

“to articulate some legitimate, non-discriminatory reason” for

the employment action.    McDonnell Douglas, 411 U.S. at 802.     The

employer only has the burden of production and “need not persuade

the court that it was actually motivated by the proffered

reason[].”    Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248,

254 (1981).   The burden then shifts back to the plaintiff to show

that the employer’s stated reason is pretextual and that the true

reason was discriminatory.    Reeves v. Sanderson Plumbing Prods.,

Inc., 530 U.S. 133, 143 (2000); Stella, 284 F.3d at 144.

The D.C. Circuit recently clarified the application of McDonnell

Douglas and concluded that:

     In a Title VII disparate-treatment suit where an
     employee has suffered an adverse employment action and
     an employer has asserted a legitimate, non-
     discriminatory reason for the decision, the district
     court need not—and should not—decide whether the
     plaintiff actually made out a prima facie case under
     McDonnell Douglas. Rather, in considering an
     employer’s motion for summary judgment or judgment as a
     matter of law in those circumstances, the district
     court must resolve one central question: Has the
     employee produced sufficient evidence for a reasonable


                                  8
      jury to find that the employer’s asserted non-
      discriminatory reason was not the actual reason and
      that the employer intentionally discriminated against
      the employee on the basis of race, color, religion, sex
      or national origin?

Brady v. Office of Sergeant at Arms, 520 F.3d 490, 494 (D.C. Cir.

2008) (citing St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 507-

08 (1993); U.S. Postal Serv. Bd. of Governors v. Aikens, 460 U.S.
711, 714-16 (1983)).   In resolving that “central question,” the

district court looks to “all of the evidence,” that is,

      any combination of (1) evidence establishing the
      plaintiff’s prima facie case; (2) evidence the
      plaintiff presents to attack the employer’s proffered
      explanation for its actions; and (3) any further
      evidence of discrimination that may be available to the
      plaintiff, such as independent evidence of
      discriminatory statements or attitudes on the part of
      the employer.

Holcomb v. Powell, 433 F.3d 889, 897 (D.C. Cir. 2006) (citing Aka

v. Wash. Hosp. Ctr., 156 F.3d 1284, 1289 (D.C. Cir. 1998) (en

banc)).   “The ultimate burden of persuading the trier of fact

that the defendant intentionally discriminated against the

plaintiff remains at all times with the plaintiff.”   Burdine, 450
U.S. at 253.

      In this case, defendant produced a legitimate, non-

discriminatory reason for not promoting plaintiff: namely that

his supervisors did not believe that he was one of the three

most-qualified candidates for the position.   See Def.’s Mem. at

11.   Accordingly, the Court must determine whether plaintiff has



                                 9
produced sufficient evidence for a reasonable jury to find that

defendant’s qualifications-based explanation is pretextual for

unlawful discrimination.       Brady, 520 F.3d at 494.       Plaintiff

argues that he is better qualified than the chosen applicants and

that other evidence demonstrates defendant’s discriminatory

practices and, therefore, defendant’s explanation is pretext.

The Court will explore the evidence pro by plaintiff.

            1.    Comparative Qualifications

      Contrary to defendant’s assertion that the selectees were

more qualified than plaintiff, plaintiff argues that his

qualifications were “vastly superior” to those of Hellmer and

Skadin.   Pl.’s Opp’n at 12.6      Courts in this Circuit have

consistently declined to serve as a “super-personnel department

that reexamines an entity’s business decisions.”            Barbour v.

Browner, 181 F.3d 1342, 1346 (D.C. Cir. 1999) (quoting Dale v.

Chicago Tribune Co., 797 F.2d 458, 464 (7th Cir. 1986)).             “In a

close case, a reasonable juror would usually assume that the

employer is more capable of assessing the significance of small

differences in the qualifications of the candidates, or that the

employer simply made a judgment call.”          Aka, 156 F.3d at 1294.

6
   Plaintiff only addresses the qualifications of Hellmer and Skadin and does
not address defendant’s argument that Bentley was just as qualified as
plaintiff. See Pl.’s Opp’n at 13-14; see also Def.’s Reply Supp. Mot. Summ.
J. (“Def.’s Reply”) at 6 n. 1. Accordingly, the Court will treat that
argument as conceded. See Franklin v. Potter, 600 F. Supp. 2d 38, 60 (D.D.C.
2009) (treating defendant’s argument in motion for summary judgment as
conceded where plaintiff failed to address it in his opposition and citing
authorities in support).


                                     10
Thus, in order to challenge a defendant’s qualifications-based

explanation, a plaintiff must show that he or she was

“significantly better qualified for the job” than those

ultimately chosen.    Holcomb, 433 F.3d at 897.   The qualifications

gap must be “great enough to be inherently indicative of

discrimination” — that is, inherently indicative that the

qualifications-based reason is pretext.    Jackson v. Gonzales, 496
F.3d 703, 707 (D.C. Cir. 2007) (citing Holcomb, 433 F.3d at 897).

Viewing the facts in the light most favorable to plaintiff, the

Court concludes that no such qualifications gap exists here.

       Plaintiff has a Bachelor’s of Business Administration

(Accounting) and is a Certified Government Financial Manager.

Jarmon Appl. 2.   At the time he submitted his application,

plaintiff had more than 25 years of financial accounting and

auditing experience, 17 of which were at the FCC.    Jarmon Appl.

2-5.   Plaintiff had worked his way up from GS-11 to GS-14 and had

been a senior auditor at the GS-14 level in the IHD since 2002.

Jarmon Appl. 3-4.    From 2000 to 2001, plaintiff served as a Chief

Financial Officers Council Fellow in the Environmental Protection

Agency, and then from 2001 to 2002 he was detailed as an

accountant in the FCC’s Office of the Chief Financial Officer.

Jarmon Appl. 3-4.    In the IHD, plaintiff was a lead auditor on

two occasions, each time supervising three other auditors.

Jarmon Decl. ¶ 12.   Plaintiff consistently received good


                                 11
performance evaluations and feedback, and his ratings during the

time period prior to the selection were passing in all areas.

Jarmon Decl. ¶ 6; see also Jarmon Empl. Revs. 2002-03 & 2003-04,

Pl.’s Ex. 6.

        While plaintiff’s record is impressive, it is not obvious

that plaintiff’s qualifications are significantly greater than

those of either Hellmer or Skadin.         Skadin has a Bachelor’s of

Science in Accounting and has been employed by the FCC since

1985.    Skadin Application, Pl.’s Ex. 8 (“Skadin Appl.”) at 1-9.

At the time of the selection Skadin had been a senior auditor at

the GS-14 level since 1994.       Skadin Appl. at 1.      Moreover, during

his time at the FCC, Skadin had supervisory duties on at least

six audits.7    Skadin Appl. at 1-4.       Hellmer also has a Bachelor’s

of Science degree with coursework in accounting and has been

employed by the FCC since 1995.        Hellmer Application, Pl.’s Ex. 7

(“Hellmer Appl.”) at 5, 10.       At the time of the selection,

Hellmer had been a senior auditor in the IHD at the GS-14 level

since 2000.    Hellmer Appl. at 5.        Both Skadin and Hellmer had

also received pass ratings in the time period prior to the

selection.     Skadin Appl. at 13-14; Hellmer Appl. at 18-19.          Thus,

Skadin and Hellmer had comparable experience to plaintiff.

        The relative similarity in the qualifications of plaintiff,
7
   Skadin also occasionally served as Acting Branch Chief when both the Chief
and Deputy Chief were away, a position plaintiff never held. See Skadin Appl.
at 4.



                                     12
Hellmer, and Skadin presents the sort of “close case” in which

the Court is required to defer to the employer’s judgment.     See

Aka, 156 F.3d at 1294.    Furthermore, even if a reasonable jury

could find plaintiff to be better qualified than Hellmer and

Skadin for the advertised positions, no reasonable jury would

find him to be significantly better qualified based on the record

before the Court.     See, e.g., Lathram v. Snow, 336 F.3d 1085,

1092 (D.C. Cir. 2003) (finding the plaintiff substantially more

qualified where she had three years of experience in precisely

the area required for the position and where the appointee, an

unemployed journalist, lacked any relevant experience); Aka, 156
F.3d at 1299 (finding a significant qualifications gap for a

pharmacy technician job where the plaintiff had nineteen years of

experience as a hospital assistant and bachelor’s and master’s

degrees, whereas the hired applicant had no college education,

had worked in the hospital laundry for slightly over a year, and

had spent only two months as a pharmacy volunteer).    The

significant gaps in experience present in Lathram and Aka do not

exist here and therefore do not give rise to an inference of

discrimination.

          2.      Other Evidence of Discrimination

     A plaintiff attacking a qualifications-based explanation “is

of course not limited to comparing his qualifications against

those of the successful candidate.     The plaintiff can instead


                                  13
seek to expose other flaws in the employer’s explanation” and

“can also attempt to show by other means that the explanation was

made up to disguise illegitimate bias.”         Aka 156 F.3d at 1295,

1299.    “The plaintiff’s attack on the employer’s action must

always be assessed in light of the total circumstances of the

case.”     Id. at 1291.    Having carefully considered the evidence in

the light most favorable to plaintiff, the Court concludes that

there is some evidence from which an inference of illegitimate

bias could be drawn in this case.         Specifically, the panel

members’ explanation of why plaintiff was less qualified than the

other candidates raises questions as to their credibility.

Furthermore, there are material issues of fact regarding what

selection criteria were used, and whether those criteria were

applied objectively when evaluating the candidates.        Accordingly,

and for the following reasons, the Court finds that there is

sufficient evidence from which a reasonable jury could infer

discrimination.

                  i.      Evaluation of Candidates

        Plaintiff contends that defendant raises undocumented

performance issues about him and that defendant’s erroneous

statements regarding his leadership and supervisory experience

give rise to an inference of pretext.        Pl.’s Opp’n at 15, 19-20.

To determine whether defendant’s proffered reasons for not

promoting plaintiff were pretextual, the relevant inquiry is


                                     14
whether there is evidence that a manager made a statement that is

either so erroneous or so inconsistent as to demonstrate that the

manager does not honestly believe the reasons put forth for not

promoting plaintiff - i.e., that the reasons given were “phony.”

Fischbach v. District of Columbia, 86 F.3d 1180, 1183 (D.C. Cir.

1996).   Indeed, the Court is concerned with the circumstances

surrounding defendant’s justification for not promoting

plaintiff.

      In explaining why the panel did not feel that plaintiff was

one of the three best qualified candidates, defendant asserts,

among other things, that plaintiff did not get along well with

others, had poor writing skills, had difficulty complying with

deadlines, proposed audits that made no sense, and lacked

leadership skills.8     Plaintiff argues that these undocumented

performance issues either raise a material dispute of fact or

indicate pretext.     Pl.’s Opp’n at 15.      As evidence, plaintiff

points to the fact that he has received consistently high marks

on performance evaluations and was never disciplined for his




8
  See Def.’s Resps. to Pl.’s Interrogs. and Req. for Produc. of Docs., Pl.’s
Ex. 1 at #16 (“the recollection of IHD managers is that [plaintiff] was
generally slow in accomplishing tasks and often had little to show for his
efforts . . . .”); DeNigro Interv. at 104:22-24 (“[Plaintiff] has a great deal
of difficulty meeting deadlines, or even accepting deadlines, from the
managers of the group.”), 104:10-17 (“[S]ome audit work that [plaintiff]
performed in the division immediately prior to the promotion being available
required a great deal of redoing and editing . . . . [T]he initial work
product was not satisfactory or complete . . . .”); Davenport Dep. at 84:7-9
(stating that plaintiff’s audit ideas made “no sense”).


                                     15
performance.       See Pl.’s Opp’n at 16.9       Indeed, plaintiff’s

performance evaluations contain no narrative or discussion of any

performance issues and he received a “pass” rating in areas

including technical skills and working well with others.               Pl.’s

Ex. 6, Performance Evaluations.           Plaintiff maintains that no

performance concerns have ever been raised or discussed with him

and that during his performance evaluations he asked what he

should do to get a promotion and was always told “that [he] was

doing a great job and should just keep on doing what [he] had

been doing.”       Jarmon Decl. ¶ 8.      As plaintiff puts it, “[d]espite

the Federal Government’s zeal for documenting performance

problems, Plaintiff’s file is devoid of any documentation of the

alleged performance problems.”           Pl.’s Opp’n at 15.   This Court

agrees.

        While there is some evidence that plaintiff did not get

along with other members of the audit team10 - indeed, plaintiff

himself admits that his outspoken attitude had made him “not a

favorite” on the team11 - plaintiff’s record is devoid of any

evidence supporting defendant’s assertion that plaintiff was a

9
  Plaintiff received a “pass” rating on all of his performance evaluations
prior to the selection. Pl.’s Ex. 4. Before defendant adopted a pass/fail
rating system, plaintiff typically received ratings of 4 or 5, in a rating
system in which 5 was the highest possible rating. Pl.’s Ex. 4.
10
  See Def.’s Reply Ex. 19 (emails indicating disagreement over management of
the “Saddleback Audit” and informing plaintiff that his tone was
“inappropriate and unprofessional.”)
11
     Jarmon Mem. to Harkrader, Def.’s Ex. 16 at 3.


                                        16
bad writer, did not meet deadlines, and had ideas that made “no

sense.”   While an employee’s subjective assessment of their own

performance is generally not relevant, see Gross v. Akin Gump,

Strauss, Hauer & Feld, LLP, 599 F. Supp. 2d 23, 31 (D.D.C. 2009),

the substantial concerns regarding plaintiff’s performance that

were never previously documented do create a question as to

whether the decision makers honestly believed the reasons given

and potentially give rise to an inference of discrimination.12

      For instance, in Hussain v. Principi, the court found the

defendant hospital’s explanation for not promoting plaintiff to

Chief of Radiology Service to be sufficient where there were well

documented performance issues related to his skills as a

radiologist.    344 F. Supp. 2d 86, 92 (D.D.C. 2004).          In that

case, the plaintiff had received “low satisfactory” ratings on

his performance evaluations, as well as comments indicating that

there were many issues regarding plaintiff.           Id.   The plaintiff’s

employment record also demonstrated that his clinical privileges

had been modified and that he required additional supervision

because of questionable medical practices.          Id. at 92-93.     The

court held that those documented reasons combined with other

12
  While the Court notes that before this case, there was no occasion for
defendant to explain its decision, see Jackson, 496 F.3d at 709-10 (“Before
[plaintiff] commenced this employment discrimination suit, the [defendant]
simply had no occasion to explain its decision to hire [the other candidate];
rather, the first time the [defendant] had to explain that decision was in
defending this case.”), the extreme nature of the defendant’s reasoning with
no prior documentation does raise some concerns regarding the legitimacy of
that explanation.


                                     17
areas in which plaintiff’s qualifications were found lacking were

sufficient to rebut plaintiff’s allegations of pretext.             Id. at

97-98.

      By contrast, in this case, defendant has put forth no

documentary evidence substantiating its allegations of

plaintiff’s purported performance deficiencies.           Indeed,

defendant’s concerns regarding plaintiff’s performance and

abilities appear to have surfaced for the first time in relation

to this lawsuit.     From this evidence, a reasonable jury could

conclude that “the employer’s stated reason was pretextual and

that the true reason was discriminatory.”          Stella, 284 F.3d at

144 (citing McDonnell Douglas, 411 U.S. at 804).

      Plaintiff also points to an erroneous statement by Davenport

regarding his leadership and supervisory experience in support of

his argument that the selection panel’s decision was racially

motivated.    See Pl.’s Opp’n at 19-20.       In his EEO interview,

Davenport stated that plaintiff, “as far as I can tell, has never

supervised any other auditors to my recollection.”            Davenport

Interv. at 29:1-3.13     Plaintiff argues that Davenport’s

recollection is false — that he had, at the time of the

13
   Plaintiff also argues that a statement by DeNigro that plaintiff had not
performed as a leader and had not demonstrated leadership capabilities was
erroneous. DeNigro Dep., Def.’s Ex. 6 (“DeNigro Dep.”) at 42:3-6. The Court
finds this argument unconvincing because DeNigro only referred to plaintiff’s
leadership skills and capabilities; she did not claim that he had no
experience. DeNigro’s “misstatement,” to the degree that it is incorrect,
does not rise to the level of “adequate evidence” of discrimination this
Circuit has identified elsewhere. See Aka, 156 F.3d at 1295.


                                     18
selection, “more than 13 years of experience supervising others

and conducting field audits and/or investigations . . . .”

Jarmon Appl. at 8.   Plaintiff specifically points to two

occasions when as Lead Auditor he supervised three other

auditors, see Pl.’s Opp’n at 20, and one occasion where he

supervised eight accountants.   See Jarmon Appl. at 8.

     The pertinent question is not whether plaintiff lacked

leadership and supervisory experience, but whether Davenport

“honestly and reasonably believed” that he lacked it.    Brady, 520
F.3d at 496 (citing George v. Leavitt, 407 F.3d 405, 415 (D.C.

Cir. 2005); Fischbach, 86 F.3d at 1183).   Evidence of pretext

includes an employer making an error regarding an employee’s

performance or qualifications that is “too obvious to be

unintentional,” see Fischbach, 86 F.3d at 1183, or an employer

making false or inconsistent explanations for its actions.     See

Czekalski v. Peters, 475 F.3d 360, 367 (D.C. Cir. 2007); Farris

v. Clinton, 602 F. Supp. 2d 74, 89-90 (D.D.C. 2009); see also

Anderson v. Zubieta, 180 F.3d 329, 345 (D.C. Cir. 1999).

     Here, plaintiff has demonstrated that Davenport’s statement

is false and raises doubts as to whether that mistake was an

honest one.   Given that Davenport was tasked with choosing the

best candidate for the job, a reasonable factfinder would assume

that he had reviewed the applicant’s history and was familiar

with plaintiff’s qualifications, including his leadership


                                19
experience.   A reasonable juror could therefore question whether

Davenport’s mistake was an honest one.      See Aka, 156 F.3d at 1295

(finding that pretext can be inferred if, for example, “the

employer says that it did not hire the plaintiff because he did

not speak Portuguese, [and] the plaintiff can show that he did

speak Portuguese, and that the employer knew it.”).

     While the evidence is not overwhelming, “in an appropriate

case, ‘the factfinder’s disbelief of the reasons put forward by

the defendant’ will allow it to infer intentional

discrimination.”      Aka at 1294 (citing Hicks, 509 U.S. at 511).

Furthermore, because this is a discrimination case, “special

caution” must be employed at the summary judgment stage.      Bolden,
602 F. Supp. 2d at 136.     Accordingly, when viewing the facts in

the light most favorable to plaintiff, the Court finds that this

error, combined with plaintiff’s undocumented performance issues,

could give rise to an inference of discrimination.

                ii.    Criteria Used to Select Candidates

     Plaintiff also argues that defendant’s use of subjective

criteria in making its selection decision permitted defendant to

select “less qualified white candidates.”     Pl.’s Opp’n at 29.

While subjective reactions to a candidate during an interview may

be used in forming an employment decision, and may even permit an

employer to select a candidate who may be otherwise less




                                   20
qualified, see Jackson, 496 F.3d at 709 (citing Aka, 156 F.3d at

1294 n. 10), “courts traditionally treat explanations that rely

heavily on subjective considerations with caution.”      Aka, 156
F.3d at 1298.   For instance, “an employer’s heavy use of

‘interpersonal skills’ could support an inference of

discrimination.”     Id. (citing Fischbach, 86 F.3d at 1184).

     Here, there was no consensus as to how each member of the

selection panel would evaluate the candidates.     While, for

example, Davenport highlighted certain factors to decide who was

best for the position including leadership ability, experience,

creativity, and ability to work with other people, Davenport

Interv. at 26 - it does not appear that Davenport ever shared

this criteria with the other members of the selection panel.

Pl.’s Opp’n at 29.

     Harkrader, for instance, testified that he received no

written or oral instruction regarding how to make the selection,

see Harkrader Dep. at 28:10-16, and that he did not remember

having any written questions that were asked of all candidates.

See Harkrader Dep. at 33:21-34:2.      Instead, he considered his own

work experience with each candidate, the kind of work they had

done in the IHD, and “things of that nature.”     Harkrader Interv.,

Ex. 7 to Def.’s Mot., at 73:25-74:3.     DeNigro also testified that

the committee “didn’t have specific formal criteria” and that

“[t]here was no specific list of elements or numbered grading or


                                  21
lettered grading of, you know, different elements.”    DeNigro Dep.

at 60:9-11.    She stated that she considered factors such as

setting and meeting deadlines, organizational skills, oral

presentation skills, writing skills, accepting direction, and

working well with different kinds of people.     See DeNigro Interv.

at 101:14-18, 102:20-21.

        Because there is disputed evidence regarding different

criteria and standards used by different members of the selection

panel, a reasonable juror could find that the process was

subjective and left open the potential for illegitimate bias.14

Furthermore, the criteria of being able to work with others and

being able to work with management is similar to the

“interpersonal skills” criterion that is viewed with suspicion in

this Circuit.     See Aka, 156 F.3d at 1298; Fischbach, 86 F.3d at

1184.    The Court finds that there are material issues of fact

regarding what criteria were used to evaluate the candidates and

whether those criteria were objectively applied to each

14
  In contrast to this case, courts have found no evidence of
discrimination where there was a set list of criteria by which to
judge each candidate and a uniform set of questions that were
asked. See, e.g., Chappell-Johnson v. Bair, 574 F. Supp. 2d 103,
107 (D.D.C. 2008) (granting summary judgment for government where
all applicants who were interviewed were asked the same
questions); Brown v. Small, 437 F. Supp. 2d 125, 135 (D.D.C.
2006) (finding no evidence of discrimination where “the panelists
who interviewed candidates for the three vacancies applied an
impartial method for assessing the ability of each candidate to
succeed in the position by using the same criteria to grade all
applicants. . . . Identical questions were administered and the
same four panelists were present at every interview”).


                                  22
candidate.

      In sum, the Court finds that there is sufficient evidence in

the record to create a jury question as to whether defendant’s

explanation for not hiring plaintiff was false and as to whether

defendant acted with discriminatory intent.15          For these reasons,

the Court DENIES summary judgment on this claim.

      B.     Claim 2: Disparate Compensation

      Plaintiff’s second claim is that he received bonus pay at a

lower rate and fewer time-off awards than other auditors because

of his race.    Am. Compl. ¶¶ 27-28.       Plaintiff notes that “[o]f

the 19 individuals in the [IHD] that received [cash] awards, only

one received a lesser award than Plaintiff.”           Pl.’s Opp’n at 32

(citing Awds., at 6).      Plaintiff also notes that between December

1, 2002, and December 31, 2004, plaintiff received only 32 hours

in time-off awards, as compared to Helmer’s 104 hours, Bentley’s


15
  Plaintiff made several other challenges to defendant’s explanation, none of
which the Court finds persuasive. First, plaintiff argues that the selecting
officials harbored racially discriminatory animus against him based on
statements made by members of the selection committee. Pl.’s Opp’n at 22.
This argument fails because plaintiff has not presented sufficient evidence to
demonstrate that these statements were linked to plaintiff’s race. Second,
plaintiff argues that the selecting officials lack credibility based on
inconsistencies in their reasoning for not hiring plaintiff, see Pl.’s Opp’n
at 28; however, none of these alleged inconsistencies, even if true, give rise
to a material issue of fact. Further, while plaintiff’s argument that the
panel members’ discussion of their testimony prior to providing discovery
responses puts their credibility in question, see Pl.’s Opp’n at 28, does
raise some question as to why they would do so, there is no rule precluding
them from such activity. Finally, plaintiff argues that defendant lacks
African-American employees in professional positions. Pl.’s Opp’n at 31. The
statistics provided, however, are general and do not provide relevant hiring
data that would permit a reasonable jury to infer discrimination. See, e.g.,
Aguilar v. Salazar, 626 F. Supp. 2d 36, 41 (D.D.C. 2009); Harris v. Rice, 480
F. Supp. 2d 125, 136 (D.D.C. 2007).


                                     23
80 hours, and Skadin’s 72 hours.       Pl.’s Opp’n at 32; see also

Awds. at 9.



     Plaintiff claims that the alleged discriminatory reasons

that contributed to his denial of promotion also caused him to

receive lower pay and awards.     See Pl.’s Opp’n at 32 (“As

discussed above, Plaintiff’s managers harbored discriminatory

animus against him.”).   Defendant counters that plaintiff’s lower

awards are consistent with the managers’ belief that Jarmon’s

performance was weaker than the selectees’.      As previously

explained, the Court finds that there is sufficient evidence for

a jury to infer discrimination.    Accordingly, summary judgment on

this claim is therefore DENIED.

     C.   Claim 3: Retaliation

     Plaintiff also alleges that defendant’s failure to promote

him was in retaliation for plaintiff’s prior EEO activity.       As

with the first two claims, in the absence of direct evidence of

retaliation, the McDonnell Douglas burden-shifting framework

governs this claim.   Holbrook v. Reno, 196 F.3d 255, 263 (D.C.

Cir. 1999).   To state a prima facie case of retaliation,

plaintiff must show that (1) he engaged in statutorily protected

activity; (2) his employer took an adverse personnel action

against him; and (3) a causal connection exists between the two.

Vickers v. Powell, 493 F.3d 186, 195 (D.C. Cir. 2007) (quoting


                                  24
Carney v. Am. Univ., 151 F.3d 1090, 1095 (D.C. Cir. 1998)).16

      If the defendant offers a legitimate non-discriminatory

reason for its decision, the Brady rule applies, and the issue

for the court becomes retaliation vel non, requiring the court to

determine whether there is sufficient evidence for a reasonable

finder of fact to conclude that retaliation was the real reason

for the challenged decisions.        See Jones v. Bernanke, 557 F.3d
670, 678-79 (D.C. Cir. 2009) (citing Brady, 520 F.3d at 494)

(applying Brady to a retaliation claim); see also Pardo-Kronemann

v. Jackson, 541 F. Supp. 2d 210, 215-16 (D.D.C. 2008) (same).

      In this case, defendant asserts a legitimate, non-

discriminatory reason for not promoting plaintiff, namely that it

promoted Bentley, Hellmer, and Skadin because they were better

qualified.    See Def.’s Mot. at 11.       Thus, the only remaining

question is whether that qualifications-based explanation is

“‘unworthy of credence.’”       Taylor v. Solis, 571 F.3d 1313, 1322

(2009) (quoting Burdine, 450 U.S. at 256).          When making this

determination, the court considers each of the three relevant

categories of evidence - (1)the prima facie case; (2) pretext; or


16
  Plaintiff misstates the law regarding retaliation claims in this Circuit
by setting forth a prima facie case that is not recognized in this Circuit.
Furthermore, plaintiff does not acknowledge the recent shift in this
Circuit after Brady, which does not require proof of the prima facie case
where an employer has asserted a legitimate non-discriminatory reason for
its action. See 520 F.3d at 494. Plaintiff’s arguments therefore
erroneously focus on establishing a prima facie case. Plaintiff’s
arguments are addressed to the extent that they offer support for his
retaliation claim under the framework recognized by this Circuit.


                                     25
(3) any other reason - “to determine whether they ‘either

separately or in combination’ provide sufficient evidence for a

reasonable jury to infer retaliation.”     Jones, 557 F.3d at 679

(citing Waterhouse, 298 F.3d at 996).     The issue of causation is

relevant to the overall inquiry as part of the prima facie case

and may be inferred if the defendant “‘had knowledge of [the

plaintiff’s] protected activity, and . . . the adverse personnel

action took place shortly after that activity.’”     Holbrook, 196
F.3d at 263 (quoting Mitchell v. Baldrige, 759 F.2d 80, 86 (D.C.

Cir. 1985)).

        The parties dispute whether plaintiff’s managers had

knowledge of his prior EEO activity.    Plaintiff argues that

Davenport, Boyle, and perhaps DeNigro had knowledge of his prior

EEO activity.    Plaintiff claims that he personally made Davenport

aware of his prior EEO activity during a meeting with Davenport

and his second line supervisor, Maureen Del Duca.    Jarmon Decl.

¶ 5.    According to plaintiff, the purpose of the meeting was to

ascertain why he had not been selected for the GS-15 position in

2002.    Jarmon Decl. ¶ 5.   Davenport, on the other hand, claimed

that he was unsure if he knew about plaintiff’s prior EEO

complaints at the time of the selection decision.     See Davenport

Interv. at 30:22-24.    When asked if he recalled plaintiff telling

him about prior EEO complaints at the meeting with Del Duca,

Davenport stated that he did not remember plaintiff telling him


                                  26
and that he did not think plaintiff had told him because he would

have remembered.     See Davenport Dep. at 40:9-21.         Thus, there is

a disputed issue of material fact regarding whether Davenport

knew about plaintiff’s prior EEO activity.

       DeNigro acknowledged that she knew plaintiff had prepared a

grievance, but she could not recall whether that grievance pre-

dated or post-dated the selection at issue.           See DeNigro Interv.

at 107:17-108:5.     Boyle acknowledged his awareness of plaintiff’s

prior EEO activity at the time of selection.           Boyle Dep. at 77:

7-8.   Taking the facts in the light most favorable to plaintiff,

the Court assumes that plaintiff’s managers did know about his

prior EEO activity.      Furthermore, as discussed above, the Court

finds that there are material issues of fact relating to

defendant’s reasons for not promoting plaintiff.            The Court

therefore DENIES defendant’s motion for summary judgment on

plaintiff’s retaliation claim.17

17
  While the Court’s finding rests on the reasons discussed above, the
parties’ arguments focused primarily on the issue of temporal proximity and
the Court will therefore briefly address the issue. Defendant argues that the
events at issue were too far apart to infer retaliation. The time period
between the protected activity and the non-promotion was almost fourteen
months. This Circuit requires that the temporal proximity between the
protected activity and the adverse action be “‘very close’ to show a causal
connection.” McIntyre v. Peters, 460 F. Supp. 2d 125, 133 (D.D.C. 2006)
(citing Clark County Sch. Dist. v. Breeden, 532 U.S. 268, 273-74 (2001)).
This Court has often stated that three months is the outer bound. See, e.g.,
Hamilton v. Paulson, 542 F. Supp. 2d 37, 58 (D.D.C. 2008); Walker v. Johnson,
501 F. Supp. 2d 156, 174 (D.D.C. 2007); Davis v. District of Columbia, 503 F.
Supp. 2d 104, 125 (D.D.C. 2007); McIntyre, 460 F. Supp. 2d at 133. That
requirement applies, however, only where a plaintiff is relying solely on
temporal proximity to prove causation. See Clark County Sch. Dist. v.
Breeden, 532 U.S. 268, 273 (2001) (“The cases that accept mere temporal
proximity between an employer’s knowledge of protected activity and an adverse
employment action as sufficient evidence of causality to establish a prima


                                     27
III. Conclusion

For the aforementioned reasons, the Court DENIES defendant’s

motion for summary judgment.        An appropriate Order accompanies

this opinion.

      SO ORDERED.

Signed:     Emmet G. Sullivan
            United States District Judge
            July 2, 2010




facie case uniformly hold that the temporal proximity must be very close.”)
(emphasis added). Here, plaintiff seeks to rebut his employer’s legitimate
non-discriminatory reason for not selecting him by arguing that they knew
about his prior EEO activity, fabricated the reason after the fact, and did
not objectively evaluate the candidates; therefore, plaintiff is not relying
solely on temporal proximity to prove causation. Thus, the Court finds
defendant’s argument unpersuasive.


                                     28